IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 38 WM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
JAMES SCARBROUGH,             :
                              :
              Petitioner      :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of August, 2014, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.